IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


IN THE INTEREST OF: J.J.                  : No. 626 MAL 2016
                                          :
                                          :
PETITION OF: J.J.                         : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court


                                     ORDER



PER CURIAM

      AND NOW, this 17th day of January, 2017, the Petition for Allowance of Appeal

is DENIED.